Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 10/21/2022, Applicant amended claims 1-2, 5-6, 9-10, 13-14 and 17-19. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 102 have been considered but are moot in view of the new grounds of rejection under 35 USC 103, in view of Klicpera (WO 2020/154384 A1). 
While, Magley does not specifically discloses that meters are located on the property of usage, Klicpera, in the same field of endeavor, however, discloses the limitation. (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of the water meters being located on the property of usage, as taught by Klicpera, since it is a recognized appropriate location for the placement of water meters within the art. (Klicpera, ¶57)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Allowable Subject Matter
Claim 14 is allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Applicant has amended claims 6 and 14 to incorporate previously identified allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the first property" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is believed claim 6 is meant to recite “a first property”
Claim 6 recites the limitation "receiving by the flow controller" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
It is believed claim 6 is meant to recite “receiving by a flow controller”.
Claim 6 recites the limitation "the first water meter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
It is believed claim 6 is meant to recite “a first water meter”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7-9 and 15-17 is/are r rejected under 35 U.S.C. 103 as being unpatentable over Magley et al. (US Pub. 2019/0058630 A1)(hereinafter Magley) in view of Klicpera (WO 2020/154384 A1)(hereinafter Klicpera).
Regarding claim 1, Magley discloses a method of collecting utility meter data, (Magley, Fig. 1-3 and ¶0016 … the systems of the utility provider used to collect data from, control, and manage the various nodes 200A-200D (referred to herein generally as nodes 200) in the AMI system 100.)
the method comprising: detecting by a first water meter located on a first property a first water usage data for the first property; ( Magley, Fig. 1 and ¶0016; …to collect data from, control, and manage the various nodes 200A-200D in the AMI system 100… nodes 200C, 200A, 200D may be respectively connected to water meters 22C, 22A, 22D and provide AMI network communications for the devices.)  While Magley discloses water meters collecting usage data, Magley does not specifically discloses that meters are located on the property of usage. Klicpera, in the same field of endeavor, however discloses the limitation. (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of the meters being located on the property of usage, as taught by Klicpera, since it is a recognized appropriate location for the placement of water meters within the art. (Klicpera, ¶57)
 transmitting by the first water meter directly to a flow controller located on a second property the first water usage data for the first property; (Magley, Fig. 1-3 ¶0019;   …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
wherein the first property and the second property are at different physical locations; (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. )
and transmitting by the flow controller the first water usage data to a water utility company. (Magley, Fig. 1-2 and ¶0017; The collection hubs 108 may periodically collect usage data… from the child nodes 200 and forward data to the host 102 over a network 112; ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, … the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on … peer-to-peer, and mesh, among others.) 
Regarding claim 9, Magley discloses a system (Magley, Fig. 1-2 and¶ 0015; fixed AMI system 100,) 
comprising: a first water meter located on a first property, the first water meter configured to detect a first water usage data for the first property; (Magley, Fig. 1-2 and ¶0016; nodes 200C, 200A, 200D may be respectively connected to water meters 22C, 22A, 22D and provide AMI network communications for the devices.) While Magley discloses water meters collecting usage data, Magley does not specifically discloses that meters are located on the property of usage.  Klicpera, in the same field of endeavor, however discloses the limitation. (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of the meters being located on the property of usage, as taught by Klicpera, since it is a recognized appropriate location for the placement of water meters within the art. (Klicpera, ¶57)
a flow controller located on a second property configured to communicate with the first water meter, the first water meter configured to transmit directly to the flow controller the first water usage data for the first property, (Magley, Fig. 1-2 and ¶0019; …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication … peer-to-peer, and mesh, among others;  ¶0027; the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
the first property and the second property being at different physical locations . (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. )
 and the flow controller connected to at least one water outlet of a plurality of water outlets;  (Magley, Fig. 1-2 and ¶0027; the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
a server coupled to an infrastructure database and the flow controller, the server including a non-transitory computer readable media and configured to execute instructions stored on the non-transitory computer readable media, (Magley, Figs. 1 and 3 and ¶0016; The AMI system 100 may include utility provider systems, such as host 102. The host 102 may represent a combination of application servers, database servers, communication servers, web servers, and the like that comprise the systems of the utility provider used to collect data from, control, and manage the various nodes 200A-200D (referred to herein generally as nodes 200) in the AMI system 100; ¶0029; FIG. 3 shows an example computer architecture 300 for a computer 302 capable of executing the software components described herein for the sending of broadcast messages to downstream devices, and for the processing of responses received from the downstream devices. The computer architecture 300 (also referred to herein as a “server”) shown in FIG. 3 illustrates a server computer, workstation, desktop computer, laptop, or other computing device, and may be utilized to execute any aspects of the software components presented herein described as executing on the host 102; ¶0032; the NIC 310 may be capable of connecting the computer 302 to the devices 22, 108, 114 in the AMI system 100 (FIG. 1) as well as other computer devices in the utility provider's systems.)
the instructions comprising: receiving from the flow controller the first water usage data for the first property detected by the first water meter; ( Magley, Fig. 1 and ¶0016; …to collect data from, control, and manage the various nodes 200A-200D in the AMI system 100… nodes 200C, 200A, 200D may be respectively connected to water meters 22C, 22A, 22D and provide AMI network communications for the devices.;  ¶0019;   …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
and transmitting the first water usage data to a water utility company. (Magley, Fig. 1-2 and ¶0017; The collection hubs 108 may periodically collect usage data… from the child nodes 200 and forward data to the host 102 over a network 112; ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, … remotely controlled valves, flow nodes, leak detection devices, … and the like, to be communicated over the wireless AMI network. For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on … peer-to-peer, and mesh, among others.) 
Regarding claim 17, Magley discloses one or more computer-readable non-transitory storage media, the media encoded with instructions for performing operations (Magley, Figs. 1 and 3 and ¶0029; FIG. 3 shows an example computer architecture 300 for a computer 302 capable of executing the software components described herein for the sending of broadcast messages to downstream devices, and for the processing of responses received from the downstream devices. The computer architecture 300 (also referred to herein as a “server”) shown in FIG. 3 illustrates a server computer, workstation, desktop computer, laptop, or other computing device, and may be utilized to execute any aspects of the software components presented herein described as executing on the host 102;)
 comprising: detecting by a first water meter located on a first property a first water usage data for the first property; ( Magley, Fig. 1 and ¶0016; …nodes 200C, 200A, 200D may be respectively connected to water meters 22C, 22A, 22D and provide AMI network communications for the devices.) While Magley discloses water meters collecting usage data, Magley does not specifically discloses that meters are located on the property of usage.  Klicpera, in the same field of endeavor, however discloses the limitation. (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of the meters being located on the property of usage, as taught by Klicpera, since it is a recognized appropriate location for the placement of water meters within the art. (Klicpera, ¶57)
 transmitting by the first water meter directly to a flow controller located on a second property the first water usage data for the first property; (Magley, Fig. 1-3 ¶0019;   …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
wherein the first property and the second property are at different physical locations; (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. )
and transmitting by the flow controller the first water usage data to a water utility company. (Magley, Fig. 1-2 and ¶0017; The collection hubs 108 may periodically collect usage data, node data, and other data from the child nodes 200 and forward data to the host 102 over a network 112; ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, to be communicated over the wireless AMI network. For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including star, hybrid-star, peer-to-peer, and mesh, among others.) 
Regarding claim 7, Magley discloses further comprising: receiving by the flow controller second water usage data from a second water meter for the second property; (Magley, Fig. 1-3 ¶0019;  The collection hub 108 may communicate with its child nodes 200A-200D either directly or through one or more intermediary devices. For example,…some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
and transmitting the second water usage data from the second water meter for the second property to the water utility company. (Magley, Fig. 1-2 and ¶0017; The collection hubs 108 may periodically collect usage data, node data, and other data from the child nodes 200 and forward data to the host 102 over a network 112; ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, to be communicated over the wireless AMI network. For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including star, hybrid-star, peer-to-peer, and mesh, among others.) 
Regarding claim 8, Magley further comprising receiving by the flow controller for the first property additional utility usage data from an additional utility meter for the first property. (Magley, ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, gas, or electrical meters, remotely controlled valves, flow nodes, leak detection devices, collection hubs 108, repeaters 114, and the like; ¶0027; the device interface 280 may connect to a metering component, such as a water meter, a gas meter, or an electricity meter, that allows the meter to provide usage data to the host 102 through the AMI system 100.)
Regarding claim 15, Magley discloses wherein: the flow controller is further configured to communicate with a second water meter for the second property; and the instructions further comprise: receiving second water usage data for the second property from the flow controller, the second water usage data for the second property received by the flow controller from the second water meter for the second property; Magley, Fig. 1-3 ¶0019;  The collection hub 108 may communicate with its child nodes 200A-200D either directly or through one or more intermediary devices. For example,…some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
and transmitting the second water usage data from the second water meter for the second property to the water utility company. (Magley, Fig. 1-2 and ¶0017; The collection hubs 108 may periodically collect usage data, node data, and other data from the child nodes 200 and forward data to the host 102 over a network 112; ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, to be communicated over the wireless AMI network. For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including star, hybrid-star, peer-to-peer, and mesh, among others.)
Regarding claim 16, Magley discloses, wherein: the flow controller is configured to communicate with an additional utility meter for the first property; and the instructions further comprise receiving additional utility usage data from the flow controller for the first property, the additional utility usage data received by the flow controller from the additional utility meter for the first property. (Magley, ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, gas, or electrical meters, remotely controlled valves, flow nodes, leak detection devices, collection hubs 108, repeaters 114, and the like; ¶0027; the device interface 280 may connect to a metering component, such as a water meter, a gas meter, or an electricity meter, that allows the meter to provide usage data to the host 102 through the AMI system 100.)

Claim(s) 2-3, 10-11and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magley in view of Klicpera in view of Pedreiro et al. (US Pub. 2017/0184417 A1)(hereinafter Pedreiro)
Regarding claim 19, Magley discloses a method of collecting utility meter data, (Magley, Fig. 1-3 and ¶¶0015-0016; AMI system 100, such as that implemented by a utility provider …The AMI system 100 may include utility provider systems, such as host 102. The host 102 may represent a combination of application servers, database servers, communication servers, web servers, and the like that comprise the systems of the utility provider used to collect data from, control, and manage the various nodes 200A-200D (referred to herein generally as nodes 200) in the AMI system 100.)
the method comprising: detecting by a first water meter located on a first property, a first water usage data for the first property; (Magley, Fig. 1-2 and ¶0016; nodes 200C, 200A, 200D may be respectively connected to water meters 22C, 22A, 22D and provide AMI network communications for the devices.)  While Magley discloses water meters collecting usage data, Magley does not specifically discloses that meters are located on the property of usage.  Klicpera, in the same field of endeavor, however discloses the limitation. (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of the meters being located on the property of usage, as taught by Klicpera, since it is a recognized appropriate location for the placement of water meters within the art. (Klicpera, ¶57)
 transmitting by the first water meter directly to a flow controller located on a second property the first water usage data for the first property; (Magley, Fig. 1-3 ¶0019;   …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
wherein the first property and the second property are at different physical locations; (Klicpera, Fig. 1 and 6 and ¶57; Referring now to the drawings and particularly to Figure 1 , shown is an illustrative view of the Water Meter and Leak Detection System 10 (126 shown in Fig. 6 and 200 shown in Fig.7) connected in series to the water supply lines in an appropriate location for local water monitoring 42 and for monitoring water use and leak detection within a private or public property(ies) 40. )
transmitting by the flow controller the first water usage data to a water utility company; (Magley, Fig. 1-2 and ¶0017; The collection hubs 108 may periodically collect usage data, node data, and other data from the child nodes 200 and forward data to the host 102 over a network 112; ¶0023; The node 200 may allow data to and from devices in the AMI system 100, such as water, to be communicated over the wireless AMI network. For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including star, hybrid-star, peer-to-peer, and mesh, among others.)
While Magley discloses reporting the data to the utility provider, Magley does not specifically disclose determining an invoice amount for the first property based on the first water usage data. Pedreiro in the same field of endeavor, however discloses the limitation.(Pedreiro, ¶0046; the need to measure water usage and water meters are generally employed to measure use and for billing purposes; ¶0047; a water meter is read monthly by the water company operator and the data used for billing purposes to automated systems that use wired or wireless communications for automated reading of water usage) 
and transmitting an invoice to at least one of the water utility company and a user device of a first customer associated with the first property. (Pedreiro, Figs.17-18 and ¶0026; FIG. 18 illustrates various graphical user interfaces comprising water flow information that are displayed on a mobile device; ¶0089; FIG. 18 illustrates a screen of the Smart Phone 402 showing actual, real-time water usage data. This connection to the Smart Phone 402 can be directly from the display unit or through a web server; ¶0092; total water usage for a given period of time (e.g. weekly or monthly) can be provided and used for billing purposes; ¶0095; …a communications network for display of information on a computer and/or smart phone or for automatic meeting and billing by the water company.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining an invoice amount, as taught by Pedreiro, in order to allow for billing for, and presentation to customers of, the amount of water usage. (Pedreiro, ¶0092)
Regarding claim 2,  while Magley discloses reporting the data to a utility provider, Magley does not specifically disclose, further comprising: determining an invoice amount for the first property based on the first water usage data for the first property. Pedreiro in the same field of endeavor, however discloses the limitation.(Pedreiro, ¶0046; the need to measure water usage and water meters are generally employed to measure use and for billing purposes; ¶0047; a water meter is read monthly by the water company operator and the data used for billing purposes to automated systems that use wired or wireless communications for automated reading of water usage) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining an invoice amount, as taught by Pedreiro, in order to allow for billing for, and presentation to customers of, the amount of water usage. (Pedreiro, ¶0092)
transmitted by the flow controller on the second property (Magley, Fig. 1-3 and ¶0019;   …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
and detected by the first water meter on the first property; (Magley, Fig. 1-3 and ¶0023; … the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on … peer-to-peer, and mesh, among others.)
and transmitting an invoice to at least one of the water utility company and a user device of a first customer associated with the first property. (Pedreiro, Figs.17-18 and ¶0026; FIG. 18 illustrates various graphical user interfaces comprising water flow information that are displayed on a mobile device; ¶0089; FIG. 18 illustrates a screen of the Smart Phone 402 showing actual, real-time water usage data. This connection to the Smart Phone 402 can be directly from the display unit or through a web server; ¶0092; total water usage for a given period of time (e.g. weekly or monthly) can be provided and used for billing purposes; ¶0095; communicatively coupling the system to the Internet and/or a communications network for display of information on a computer and/or smart phone or for automatic meeting and billing by the water company.) 
Regarding claim 3, Magley discloses further comprising: receiving by the flow controller instant water usage data from the first water meter for a selected period of time; (Magley, Fig. 1-3 ¶0019;  The collection hub 108 may communicate with its child nodes 200A-200D either directly or through one or more intermediary devices. For example,…some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
determining a first historical water usage data based on the first water usage data for a predetermined period of time that is greater than the selected period of time; (Pedreiro, ¶0084; It is clear that each usage has a different profile, or signature, that is exploited by a feature extraction algorithm;  ¶0088; Different water uses such as sprinkler system, shower, flushing, have unique signatures that are exploited various algorithms; ¶0110; unique signatures for water usage events are used as part of the self-calibration algorithms; ¶0172; A correlation based ERA process uses flow rate time history as a more extensive characterization of typical water flow events. These time histories represent signatures of typical water flow events and signal correlation is performed between the signatures for typical events and the real time flow rate measurements for ongoing events)
and determining a likelihood of a water leak on the first property by comparing the instant water usage data to the first historical water usage data. (Pedreiro, ¶0165; The systems of the present disclosure are capable of identifying different types of water usage based on measured water flow signals …also capable of detecting leaks.)
Regarding claim 10,  while Magley discloses reporting the data to a utility provider, Magley does not specifically disclose, wherein the instructions further comprise: determining an invoice amount for the first property based on the first water usage data  for the first property. Pedreiro in the same field of endeavor, however discloses the limitation.(Pedreiro, ¶0046; the need to measure water usage and water meters are generally employed to measure use and for billing purposes; ¶0047; a water meter is read monthly by the water company operator and the data used for billing purposes to automated systems that use wired or wireless communications for automated reading of water usage) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining an invoice amount, as taught by Pedreiro, in order to allow for billing for, and presentation to customers of, the amount of water usage. (Pedreiro, ¶0092)
transmitted by the flow controller on the second property (Magley, Fig. 1-3 and ¶0019;   …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
and detected by the first water meter on the first property; (Magley, Fig. 1-3 and ¶0023; … the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on … peer-to-peer, and mesh, among others.)
and transmitting an invoice for the invoice amount to at least one of the water utility company and a user device of a first customer associated with the first property. (Pedreiro, Figs.17-18 and ¶0026; FIG. 18 illustrates various graphical user interfaces comprising water flow information that are displayed on a mobile device; ¶0089; FIG. 18 illustrates a screen of the Smart Phone 402 showing actual, real-time water usage data. This connection to the Smart Phone 402 can be directly from the display unit or through a web server; ¶0092; total water usage for a given period of time (e.g. weekly or monthly) can be provided and used for billing purposes; ¶0095; communicatively coupling the system to the Internet and/or a communications network for display of information on a computer and/or smart phone or for automatic meeting and billing by the water company.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining an invoice amount, as taught by Pedreiro, in order to allow for billing for, and presentation to customers of, the amount of water usage. (Pedreiro, ¶0092)
Regarding claim 11, Magley discloses wherein the instructions further comprise: receiving instant water usage data for a selected period of time from the flow controller, the instant water usage data received by the flow controller from the first water meter; (Magley, Fig. 1-3 ¶0019;  The collection hub 108 may communicate with its child nodes 200A-200D either directly or through one or more intermediary devices. For example,…some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
 determining a first historical water usage data based on the first water usage data for a predetermined period of time that is greater than the selected period of time; (Pedreiro, ¶0084; It is clear that each usage has a different profile, or signature, that is exploited by a feature extraction algorithm;  ¶0088; Different water uses such as sprinkler system, shower, flushing, have unique signatures that are exploited various algorithms; ¶0110; unique signatures for water usage events are used as part of the self-calibration algorithms; ¶0172; A correlation based ERA process uses flow rate time history as a more extensive characterization of typical water flow events. These time histories represent signatures of typical water flow events and signal correlation is performed between the signatures for typical events and the real time flow rate measurements for ongoing events)
 and determining a likelihood of a water leak on the first property by comparing the instant water usage data to the first historical water usage data. (Pedreiro, ¶0165; The systems of the present disclosure are capable of identifying different types of water usage based on measured water flow signals …also capable of detecting leaks.)
Regarding claim 18, while Magley discloses reporting the data to a utility provider, Magley does not specifically disclose, further comprising: determining an invoice amount for the first property based on the first water usage data received for the first property. Pedreiro in the same field of endeavor, however discloses the limitation.(Pedreiro, ¶0046; the need to measure water usage and water meters are generally employed to measure use and for billing purposes; ¶0047; a water meter is read monthly by the water company operator and the data used for billing purposes to automated systems that use wired or wireless communications for automated reading of water usage) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining an invoice amount, as taught by Pedreiro, in order to allow for billing for, and presentation to customers of, the amount of water usage. (Pedreiro, ¶0092)
transmitted by the flow controller on the second property (Magley, Fig. 1-3 and ¶0019;   …some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
and detected by the first water meter on the first property; (Magley, Fig. 1-3 and ¶0023; … the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on … peer-to-peer, and mesh, among others.)
and transmitting an invoice to at least one of the water utility company and a user device of a first customer associated with the first property. (Pedreiro, Figs.17-18 and ¶0026; FIG. 18 illustrates various graphical user interfaces comprising water flow information that are displayed on a mobile device; ¶0089; FIG. 18 illustrates a screen of the Smart Phone 402 showing actual, real-time water usage data. This connection to the Smart Phone 402 can be directly from the display unit or through a web server; ¶0092; total water usage for a given period of time (e.g. weekly or monthly) can be provided and used for billing purposes; ¶0095; communicatively coupling the system to the Internet and/or a communications network for display of information on a computer and/or smart phone or for automatic meeting and billing by the water company.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining an invoice amount, as taught by Pedreiro, in order to allow for billing for, and presentation to customers of, the amount of water usage. (Pedreiro, ¶0092)
Regarding claim 20, Magley discloses wherein the first water meter is associated with a first property and the flow controller is associated with a second property different than the first property. (Magley, Fig. 1-3 ¶0019;  The collection hub 108 may communicate with its child nodes 200A-200D either directly or through one or more intermediary devices. For example,…some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magley in view of Savelle, Jr. et al. (US Pub. 2011/0190947 A1)(hereinafter Savelle)
Regarding claim 4, Magley does not specifically disclose, further comprising: receiving an encryption key from the water utility company; and decoding the first water usage data received from the first water meter using the encryption key. Savelle in the same field of endeavor, however, discloses the limitation. (Savelle, ¶0172; during the initial setup phase the operator may input an AMR identifier, encryption key, password or other information for communicating with and decoding messages from the AMR)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of providing an encryption key, as taught by Savelle, in order to provide secure communications. (Savelle, ¶0172)
Regarding claim 12,  Magley does not specifically disclose, wherein the instructions further comprise: receiving an encryption key from the water utility company; and decoding the first water usage data received from the first water meter using the encryption key. Savelle in the same field of endeavor, however, discloses the limitation. (Savelle, ¶0172; during the initial setup phase the operator may input an AMR identifier, encryption key, password or other information for communicating with and decoding messages from the AMR)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of providing an encryption key, as taught by Savelle, in order to provide secure communications. (Savelle, ¶0172)

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magley in view of Klicpera in view of Savelle in view of Adler et al. (US Pub. 2017/0111713 A1)(hereinafter Adler) 
Regarding claim 5, Magley does not specifically disclose determining a budgeted amount of water usage, Savelle however discloses further comprising: determining a budgeted amount of water usage for the first property for a budgeted time period; (Savelle, Fig. 8 and ¶0130; …assess the likelihood that the water can be allocated for irrigation while still having enough water for household water use and not exceeding a predetermined water use cap for billing cycle Cb, UseCap(Cp)) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining a budgeted amount of water usage, as taught by Savelle, in order to prevent water use from exceeding a predetermined billing cap. (Savelle, ¶0130) 
receiving by the flow controller (Magley, Fig. 1-3 ¶0019;  The collection hub 108 may communicate with its child nodes 200A-200D either directly or through one or more intermediary devices. For example,…some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
 budgeted water usage data from the first water meter for the budgeted time period; (Savelle, Fig. 8 and ¶0131; The amount of water in the bank at any day D is determined by comparing the UseCap(Cp) to the MeaUsetot(D); ¶0135; Intelligent water manager 640 monitors all water usage from usage data received from flow manager 630 in the billing cycle and debits that amount in water bank 644... As may be appreciated, some portion of the water in bank 644 is reserved for future household use in billing cycle Cb and the remainder may be allocated to irrigation, i.e., retained as irrigation bank 646;)
Savelle does not disclose a user device of a customer and therefore does not discloses and transmitting a notification to a first user device of a first customer associated with the first property.  Adler, however discloses the limitation. Adler discloses transmitting a notification to a first user device of a first customer associated with the first property. (Adler, Figs 1 and  12  and ¶0033; Application software 130 that may be installed on consumer electronic devices such as a smartphone, tablet or desktop machine, all of which are identified with reference number 120. ¶0059; If usage exceeds a threshold value that the user has set, the user will be notified.)   Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Savelle with the known technique of transmitting a notification to a first user device of a first customer associated with the first property, as taught by Adler, in order to provide usage data updates to a mobile device of a user. (Adler, ¶0054)
 when the budgeted water usage data indicates that water usage at the first property during the budgeted time period meets or exceeds a predetermined percentage of the budgeted amount of water usage during the budgeted time period. (Savelle, Fig. 8 and ¶0153; Essentially, intelligent water calculator 642 determines if bank 644 can support both the estimated amount of household water use and the full estimated amount of irrigation water use, that is can irrigation bank 646 support the estimated irrigation water needs for the remainder of the billing cycle; ¶0176; the IWMI controller issues a warning to the operator that use cap may be exceeded if the rate of household water consumption continues unabated and the process then terminates)
Regarding claim 13, Magley does not specifically disclose determining a budgeted amount of water usage, Savelle however, discloses wherein the instructions further comprise: determining a budgeted amount of water usage for the first property for a budgeted time period; (Savelle, Fig. 8 and ¶0130; …assess the likelihood that the water can be allocated for irrigation while still having enough water for household water use and not exceeding a predetermined water use cap for billing cycle Cb, UseCap(Cp)) 
receiving budgeted water usage data for the budgeted time period (Savelle, Fig. 8 and ¶0131; The amount of water in the bank at any day D is determined by comparing the UseCap(Cp) to the MeaUsetot(D); ¶0135; Intelligent water manager 640 monitors all water usage from usage data received from flow manager 630 in the billing cycle and debits that amount in water bank 644... As may be appreciated, some portion of the water in bank 644 is reserved for future household use in billing cycle Cb and the remainder may be allocated to irrigation, i.e., retained as irrigation bank 646;) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Magley with the known technique of determining a budgeted amount of water usage, as taught by Savelle, in order to prevent water use from exceeding a predetermined billing cap. (Savelle, ¶0130) 
from the flow controller, the budgeted water usage data received by the flow controller from the first water meter; (Magley, Fig. 1-3 ¶0019;  The collection hub 108 may communicate with its child nodes 200A-200D either directly or through one or more intermediary devices. For example,…some nodes may be configured to act as repeaters, referred to herein as “buddy nodes,” such as node 200B shown in FIG. 1; ¶0023; For example the node 200 may be implemented in or connected to a water meter in order to transmit usage data… the node 200 may be configured for communication on various radio network topologies, including peer-to-peer, and mesh, among others;  ¶0027; the processor 220 may be further connected to other components of the node 200 through a device interface 280…the device interface 280 may connect to a control component, such as an electronically actuated water valve …the device interface 280 may connect to a control component (valve actuator) and a data reading port (water meter readings) at the same time.)
Savelle does not disclose a user device of a customer and therefore does not disclose and transmitting a notification to a first user device of a first customer associated with the first property.   Adler, however discloses the limitation.  (Adler, Figs 1 and  12  and ¶0033; Application software 130 that may be installed on consumer electronic devices such as a smartphone, tablet or desktop machine, all of which are identified with reference number 120. ¶0059; If usage exceeds a threshold value that the user has set, the user will be notified.)   Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Savelle with the known technique of transmitting a notification to a first user device of a first customer associated with the first property, as taught by Adler, in order to provide usage data updates to a mobile device of a user. (Adler, ¶0054)
when the budgeted water usage data during the budgeted time period meets or exceeds a predetermined percentage of the budgeted amount of water usage during the budgeted time period. (Savelle, Fig. 8 and ¶0153; Essentially, intelligent water calculator 642 determines if bank 644 can support both the estimated amount of household water use and the full estimated amount of irrigation water use, that is can irrigation bank 646 support the estimated irrigation water needs for the remainder of the billing cycle; ¶0176; the IWMI controller issues a warning to the operator that use cap may be exceeded if the rate of household water consumption continues unabated and the process then terminates)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-9, 13 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 18 of copending Application No. 17/405,422 (reference application) in view of Magley in view of Klicpera.  The ‘422 application does not claim transmitting by the first water meter directly to a flow controller located on a second property...where the first property and second property are at different physical locations; and transmitting by the flow controller the first water usage data to a water utility company.  Magley in view of Klicpera, as discussed above, however, disclose the limitations.  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the ‘422 application  with the known technique of  transmitting by the first water meter directly to a flow controller located on a second property, as taught by Magley in view of Klicpera, in order to provide repeater and peer to peer mesh network communication functionality over an AMI utility data collection system. (Magley, ¶0019 and ¶0023)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Number of the Instant Application
Claim Number of Copending Application 17/405422.
1
4
3
4 in view of 7
5
4 in view of 7
7
4
8
4
9
18 in view of 4
13
18 in view of 4
17
18 in view of 4




Claims 2-3, 10-11 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 18 of copending Application No. 17/402422 in view of Pedreiro. The ‘422 application does not specifically disclose determining an invoice amount for the first property based on the first water usage data. Pedreiro in the same field of endeavor, however discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘422 application with the known technique of determining an invoice amount, as taught by Pedreiro, in order to allow for billing for, and presentation to customers of, the amount of water usage. (Pedreiro, ¶0092)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application
Claim Number of Copending Application 17/405422.
2
4
3
4
10
18 in view of 4
11
18 in view of 4
18
18 in view of 4
19
4
20
4


Claims 4 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 18 of copending Application No. 17/402422 in view of Savelle. The ‘422 application does not specifically disclose does not specifically disclose, further comprising: receiving an encryption key from the water utility company; and decoding the first water usage data received from the first water meter using the encryption key. Savelle in the same field of endeavor, however, discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘422 application with the known technique of providing an encryption key, as taught by Savelle, in order to provide secure communications. (Savelle, ¶0172)
This is a provisional nonstatutory double patenting rejection.
Claim Number of the Instant Application
Claim Number of Copending Application 17/405422.
4
4
12
18 in view of 4




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687